Case 1:20-cv-21532-DPG Document 14 Entered on FLSD Docket 06/22/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 1:20-cv-21532-DPG

  DOUG LONGHINI,

            Plaintiff,
   v.

  GABLES PLAZA INVESTORS, INC.,

          Defendant.
  ___________________________________/

                         JOINT SCHEDULING CONFERENCE REPORT

         Plaintiff, DOUG LONGHINI (hereinafter, “Plaintiff”), and Defendant, GABLES

  PLAZA INVESTORS, INC., (hereinafter, “Defendant”), (collectively, “Parties”), pursuant to

  S.D. Fla. L.R. 16.1 and this Court’s Order dated June 9, 2019 [D.E. 12], submit their Joint

  Scheduling Conference Report as follows:

  A.     Likelihood of settlement:

         The parties will engage in good faith settlement negotiations as appropriate.

  B.     Likelihood of appearance in the action of additional parties:

         Plaintiff has alleged ADA violations with respect to tenant spaces so it may be necessary

  to add tenants as parties.

  C.     Proposed limits on the time:

         The parties agree to a standard track.

                  i.     To join other parties and to amend the pleadings: August 7, 2020

                  ii.    To file and hear motions: January 21, 2021

                  iii.   To complete discovery: December 14, 2020




                                                  1
Case 1:20-cv-21532-DPG Document 14 Entered on FLSD Docket 06/22/2020 Page 2 of 4



  D.     Proposals for the formulation and simplification of issues, including the elimination

  of frivolous claims or defenses, and the number and timing of motions for summary

  judgment or partial summary judgment.

         Counsel shall meet before the Pretrial Conference or Calendar Call to discuss proposals

  for the formulation and simplification of the issues. Otherwise, none at this time.

  E.     Necessity or desirability of amendments to the pleadings.

         The Plaintiff and Defendant reserve the right to amend the Pleadings by the foregoing

  deadline, if warranted.

  F.     Possibility of obtaining admissions of fact and of documents, electronically stored
         information or things which will avoid unnecessary proof, stipulations regarding
         authenticity of documents, electronically stored information or things, and the need
         for advance rulings from the Court on admissibility of evidence:

         The parties will continue to work diligently to admit facts and evidence so as to avoid

  unnecessary proof at trial. The Parties propose that counsel meet after the applicable discovery

  cut-off date and before the pre-trial conference to discuss stipulations regarding the authenticity

  of documents and the need for advance rulings from the Court on the admissibility of evidence.

  G.     Suggestions for the avoidance of unnecessary proof and of cumulative evidence:

         The Parties agree to cooperate in developing pretrial stipulations to avoid unnecessary

  proof and cumulative evidence.

  H.     Suggestions on the advisability of referring matters to the Magistrate Judge or
         master:

         The parties’ consent to refer matters to the Magistrate Judge for Discovery matters only.

  I.     Preliminary estimate of the time required for trial:

         The parties anticipate that trial will require two (2) to three (3) trial days.

  J.     Requested date or dates for conferences before trial, a final pretrial conference, and
         trial:
Case 1:20-cv-21532-DPG Document 14 Entered on FLSD Docket 06/22/2020 Page 3 of 4



               Pretrial Conference: May 19, 2021

               Trial: May 24, 2021

  K.    Any issues about: (i) disclosure, discovery or preservation of electronically stored
        information, including the form or forms in which it should be produced; (ii) claims
        of privilege or of protection as trial-preparation materials; and (iii) when the parties
        have agreed to use the ESI Checklist

        (i)    Disclosure or discovery of electronically stored information, including the
               form or forms in which it should be produced

               a)          The Parties agree to exchange their Rule 26 Initial Disclosures by

        August 17, 2020.

               b)          Discovery of electronically stored information (“ESI”) shall be limited

        to data reasonably available to the parties in the ordinary course and scope of business

        and for the relevant time period. Further, the parties agree that only information which is

        relevant, reasonably proportioned to the needs of this case and that is otherwise

        information that is deemed discoverable and not burdensome to the producing party will

        be subject to such discovery.

                    c)     If data beyond what is reasonably available and that is not burdensome

        to the parties in the ordinary course and scope of business is to be sought, that the party

        requesting the ESI at issue shall bear the costs of the production thereof and shall first

        obtain a Court order granting the request for such information if the other side objects to

        the production.

                    d)     To the extent ESI is discoverable, and as limited herein, the production

        of ESI shall be limited to PDF or TIFF format only, at the choice of the producing party

        and that the parties will confer regarding the use of appropriate search terms in order to

        conduct custodian-based searches of ESI for an agreed upon period of time.
Case 1:20-cv-21532-DPG Document 14 Entered on FLSD Docket 06/22/2020 Page 4 of 4



          (ii)       Claims of privilege or of protection as trial-preparation materials, including
                     – if the parties agree on a procedure to assert those claims after production –
                     whether to ask the court to include their agreement in an order under federal
                     rule of evidence 502

                  The Parties agree that these will be addressed in response to specific discovery items.

       At this time, the Parties do not agree to the allowance of assertion of claims of privilege after

       production.

          (iii)      When the parties have agreed to use the esi checklist available on the court’s
                     website, matters enumerated on the esi checklist

          Pursuant to the above, the Parties do not see the need at this time to utilize the ESI

  Checklist. Should the need arise at a later date, the Parties agree to use the ESI checklist to

  formulate additional ESI agreements.

  L.      Other information that might be helpful to the Court in setting the case for status or
          pretrial conference:

                     None at this time.

          Respectfully submitted this 22nd day of June, 2020.

  s/ Anthony J. Perez                                   /s/ Jesse Ian Unruh__
  ANTHONY J. PEREZ                                      JESSE IAN UNRUH
  Florida Bar No.: 535451                               Florida Bar No.: 93121

  GARCIA-MENOCAL & PEREZ, P.L.                          SPIRE LAW, LLC
  4937 S.W. 74th Court, Unit #3                         12249 Science Drive
  Miami, FL 33155                                       Suite 155
  Telephone: (305) 553- 3464                            Orlando, FL 32826
  Facsimile: (305)553-3031                              Telephone: (407) 494-0135
  Primary Email: ajperezlaw@gmail.com                   Email: jesse@spirelawfirm.com
  Secondary Email: ajperez@lawgmp.com                   Attorney for Defendant
  aquezada@lawgmp.com
  Attorney for Plaintiff
